Citation Nr: 1452793	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  14-10 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an earlier effective date prior to September 20, 2011 for the grant of service connection for superventricular arrhythmia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to March 2005.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO) which granted service connection for superventricular arrhythmia effective September 20, 2011.  The Veteran has appealed the assigned effective date for the grant of service connection.

The Veteran testified at a November 2014 Board hearing before the undersigned Veterans Law Judge in Washington, D.C.  The hearing transcript has been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether there was clear and unmistakable error in the August 2005 rating decision which denied service connection for an abnormal heartbeat and entitlement to service connection for a bilateral foot disability have been raised by the record in November 2014 Board hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The RO denied service connection for an abnormal heartbeat in an unappealed August 2005 decision.
 
2.  The Veteran did not appeal the August 2005 rating decision and it became final. 

3.  The August 2005 RO decision is the last final decision prior to the Veteran's claim to reopen service connection for ventricular arrhythmia on September 20, 2011. 

4.  There are no documents or communications of record dated from August 2005 and prior to September 20, 2011 that constitute a claim to reopen service connection for an abnormal heartbeat or ventricular arrhythmia.  


CONCLUSION OF LAW

The criteria for an effective date prior to September 20, 2011 for the grant of service connection for superventricular arrhythmia are not been met. 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.158(a), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran by providing April 2012 preadjudicatory notice, addressing the claim for service connection for ventricular arrhythmia.  The April 2012 letter included notice of the type of evidence necessary to establish a disability rating and effective date, and included notice addressing the new and material evidence claim in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  See also Bernard v. Brown, 4 Vet. App. 384, 392 (1993) (holding that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.).  Thus, the Board finds that the Veteran was provided adequate notice with respect to the original claim for service-connection.

The current appeal is for an earlier effective date.  Effective date claims are generally considered to be "downstream" issues from the original grant of service connection if appealed from that initial grant of service connection.  VA's General Counsel has promulgated an advisory opinion holding that separate notice of the VA's duty to assist and notify the claimant of his or her concomitant responsibilities in the development of claims involving such downstream issues is not required when adequate VCAA notice was provided following receipt of the original claim. VAOPGCPREC 8-2003. 

Service treatment records, private treatment records, VA treatment records and examinations, research articles submitted by the Veteran, and lay statements and testimony are of record.  The Board finds that the outcome of this earlier effective date claim depends exclusively on documents which are already contained in the VA claims folder.  The Court has held that an appellant claiming entitlement to an earlier effective date is not prejudiced by a failure to provide VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  For these reasons, the Board finds that VA has met its duties to notify and assist the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Laws and Regulations

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.151 (2014).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (2014).  Such an informal claim must identify the benefit sought.  Id.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.   See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014). 

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014).  Additionally, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1). Where a claim is reconsidered and service connection granted, the effective date shall be the later of the date entitlement arose and the date VA received the previously decided claim.  38 C.F.R. § 3.156(c)(3).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Effective Date Analysis

The Veteran contends, in a January 2013 notice of disagreement, that service connection for supraventricular arrhythmias should be awarded from March 2005.  The Veteran asserts that he filed a March 2005 claim for abnormal heartbeat, and that retroactive benefits should be awarded from March 2005 because superventricular arrhythmia was diagnosed and documented in military medical records and private medical records starting from service until March 2005.   

During a November 2014 Board hearing, the Veteran provided testimony, identifying symptoms of heart palpitations and shortness of breath beginning in service in 2002.  The Veteran further contends that his arrhythmia is linked to posttraumatic stress disorder and anxiety disorder, for which he is now service-connected.  

The record shows that the Veteran filed an initial claim for service connection an abnormal heartbeat in March 2005.  In an August 2005 rating decision, the RO denied service connection for an abnormal heartbeat.  The Veteran did not submit an appeal to the August 2005 initial denial of service connection for an abnormal heartbeat.  Additionally, the Veteran did not any additional evidence or correspondence within one year of the August 2005 denial of service connection.  38 C.F.R. § 3.156(b).  Therefore, the August 2005 rating decision became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104; 20.200, 20.302, 20.1103.  

While the Veteran now indicates, in November 2014 Board hearing testimony, disagreement with the August 2005 rating decision which denied service connection for an abnormal heartbeat, he did not submit a timely appeal to the August 2005 rating decision.  A decision assigning an effective date for a service-connected disability becomes final when the decision is not appealed, and an appellant can only attempt to overcome finality of the decision by a request for revision based on clear and unmistakable error, or by a claim to reopen based upon new and material evidence.  However, because the proper effective date for an award based on claim to reopen could be no earlier than the date on which that claim was received, only a request for revision based on clear and unmistakable error could result in the assignment of an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).

The Board finds that the August 2005 rating decision is the last final decision prior to the Veteran's September 2011 request to reopen service connection for ventricular arrhythmia.  Accordingly, because the claim for service connection for an abnormal heartbeat was denied in August 2005, and the Veteran did not appeal that claim, the proper effective date is the later of the date of the claim to reopen and not the date that entitlement arose.  See 38 C.F.R. § 3.400(q), (r).  While the Veteran asserts that service connection is warranted from the date of his initial March 2005 claim for service connection because there was evidence of superventricular arrhythmia in service, the Board emphasizes that VA regulations provide that the proper effective date is the later of the date of the claim, and not the date that entitlement arose.  

Subsequent to the August 2005 final denial of service connection, the next two documents of record are a February 2011 Report of General Information, identifying the Veteran's telephone request for a complete copy of the record, and a March 2011 response from the RO acknowledging the Freedom of Information Act (FOIA) records request.  The next document of record is a formal claim (Veteran's Application for Compensation and/or Pension, VA Form 21-526) for service connection for general anxiety disorder, ventricular arrhythmia, and anemia, received on September 20, 2011.  The claim was submitted along with additional medical and lay evidence, to include duplicate copies of service treatment records, also received on September 20, 2011.  Service connection for superventricular arrhythmia was granted in a November 2012 rating decision, effective the date of the September 20, 2011 claim.  There are no documents or communications of record dated from August 2005 and prior to September 20, 2011 that constitute a claim to reopen service connection for ventricular arrhythmia.  

The Board finds that an effective date prior to September 20, 2011, the date the Veteran filed a claim to reopen service connection for ventricular arrhythmia, is not warranted.  Upon a thorough review of the claims file, the Board finds that there is no earlier communication or action evidencing intent to apply for, or a belief in entitlement to, service connection for ventricular arrhythmia since the last final denial in August 2005.  See 38 C.F.R. §§ 3.1(p), 3.155(a), 3.158(a).  For these reasons, the Board finds that an effective prior to September 20, 2011 is not warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an effective date prior to September 20, 2011 for service connection for superventricular arrhythmia is denied. 




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


